DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 03/30/2021.
The application has been amended as follows: 
Claim 1, Line 13, the phrase “the adapter” should read --an adapter--
Claim 7, should read --The displacement control valve according to claim 1, wherein the valve element and the valve member are different bodies, and the valve element is formed with a stopper for restricting movement of the sliding member toward the valve element
Claim 12, should read --The displacement control valve according to claim 2, wherein the valve element and the valve member are different bodies, and the valve element is formed with a stopper for restricting movement of the sliding member toward the valve element
Claim 16, should read --The displacement control valve according to claim 3, wherein the valve element and the valve member are different bodies, and the toward the valve element

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches a significant portion of the structure claimed, but no references teach all the structure claimed.  Surk (WO2011065693) teaches all of the structure of Claim 1, but does not teach “a bellows core housed in a control pressure chamber which is formed inside of the valve housing and which always communicates with the control port”.  As viewed in Surk Figures 7/8, the bellow core 160 is housed in what can be interpreted as either a suction or discharge chamber.  Taguchi (U.S. PGPub 2017/0363074) teaches all of the structure of Claim 1, but does not teach “a sliding member outwardly inserted to the valve member and slidable toward a side of the bellows core with respect to the valve member by fluid flowing from the discharge port to the control port upon opening of the main valve”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  It would not be obvious to one of ordinary skill in the art to modify or combine the above references without significant structural modification which would render each of the above referenced control valves inoperable with respect to the originally intended function of each valve.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 2-17 depend on Claim 1, and are therefore also allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746